ORDER
PER CURIAM.
Appellant Charles Bausby (“Bausby”) appeals from a jury conviction in the Circuit Court of DeKalb County for committing violence against an employee of the Department of Corrections in violation of section 217.385 RSMo 2000. In his sole point on appeal, Bausby argues the trial court plainly erred in not submitting a self-defense instruction to the jury because there was substantial evidence putting that defense in issue.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
*383We affirm the judgment pursuant to Rule 30.25(b).